 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of the last date set
forth on the signature page hereof between Sagebrush Gold Ltd., a Nevada
corporation (the “Company”), and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:
 
WHEREAS, the Company is offering a maximum of $______ of units (the “Units”, and
the transaction, the “Offering”)  with each Unit consisting of one share of
common stock, par value $0.0001 per share (the “Shares”) and one two-year
warrant substantially in the form attached hereto as Exhibit A (the “Warrants”)
to purchase 50% of the number of Shares purchased in the Offering with an
exercise price of $0.60 per share for sale to accredited investors at a price of
$0.40 per Unit (the “Offering Price “) pursuant to Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”) and Rule 506
promulgated thereunder or Rule 903 of Regulation S promulgated thereunder; and
 
WHEREAS, the Subscriber desires to purchase that number of Units set forth on
the signature page hereof on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
I.
SUBSCRIPTION FOR UNITS AND REPRESENTATIONS BY SUBSCRIBER

 
1.1           Subject to the terms and conditions hereinafter set forth and in
the Information Package (as defined below) the Subscriber hereby irrevocably
subscribes for and agrees to purchase from the Company such number of Units, and
the Company agrees to sell to the Subscriber as is set forth on the signature
page hereof, at a per Unit price equal to $0.40 per Unit.  Within a commercially
reasonable time after the execution and delivery of this Agreement, the
Subscriber shall deposit the aggregate Offering Price to be held in escrow in
accordance with the terms of the Escrow Agreement substantially in the form
attached as Exhibit B (the “Escrow Agreement”).  In the event the Closing (as
defined below) does not take place because of (i) the rejection of subscription
for Units by the Company; or (ii) the election not to purchase the Units by the
Subscriber; or (iii) failure to effectuate the Closing on or prior to January
31, 2012 (the “Termination Date”)  for any reason or no reason, unless waived by
the Subscriber, this Agreement and any other transaction documents shall
thereafter be terminated and have no force or effect, and the parties shall take
all steps, including the execution of instructions to the escrow agent, to
ensure that the funds held in accordance with the Escrow Agreement shall
promptly be returned or cause to be returned to the Subscriber without interest
thereon or deduction therefrom.  The Subscriber understands and agrees that,
subject to Section 2 and applicable laws, by executing this Agreement, it is
entering into a binding agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2           Closing.  The closing of the purchase and sale of the Units
hereunder  shall take place at the offices of Sichenzia Ross Friedman Ference
LLP, 61 Broadway, 32nd Floor, New York, NY 10006 or such other place as
determined by the Company.  The Closing shall take place on a Business Day
promptly following the satisfaction of the conditions set forth in Section 7
below, as determined by the Company (the “Closing Date”). The Company may hold
an initial closing (“Initial Closing”) at any time after the receipt of accepted
subscriptions.  After the Initial Closing, subsequent closings with respect to
additional Units may take place at any time prior to the Termination Date as
determined by the Company, with respect to subscriptions accepted prior to the
Termination Date (each such closing, together with the Initial Closing, being
referred to as a “Closing”).  The last Closing of the Offering, occurring on or
prior to the Termination Date, shall be referred to as the “Final Closing” and
the date of such Final Closing shall be referred to as the “Final Closing
Date”.  Any subscription documents or funds received after the Final Closing
will be returned, without interest or deduction.  In the event that the any
Closing does not occur prior to the Termination Date, all amounts paid by the
Subscriber shall be returned to the Subscriber, without interest or
deduction  “Business Day” shall mean from the hours of 9:00 a.m. (Eastern Time)
through 5:00 p.m. (Eastern Time) of a day other than a Saturday, Sunday or other
day on which commercial banks in New York, New York are authorized or required
to be closed. The Shares and Warrants purchased by the Subscriber will be
delivered by the Company promptly following the Closing.  At the Closing, the
Company shall deliver to the Subscriber: (i) irrevocable instructions to the
transfer agent instructing the transfer agent to deliver the Shares and (ii) the
Registration Rights Agreement duly executed by the Company.  At the Closing, the
Subscriber, shall deliver to the Company the Registration Rights Agreement duly
executed by the Subscriber
 
1.3           The Subscriber recognizes that the purchase of the Units involves
a high degree of risk including, but not limited to, the following: (a) the
Company remains a development stage business with limited operating history and
requires substantial funds in addition to the proceeds of the Offering; (b) an
investment in the Company is highly speculative, and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Units; (c) the Subscriber may not be able to liquidate its
investment; (d) transferability of the Units is extremely limited; (e) in the
event of a disposition, the Subscriber could sustain the loss of its entire
investment; (f) the Company has not paid any dividends since its inception and
does not anticipate paying any dividends in the foreseeable future; and (g) the
Company may issue additional securities in the future which have rights and
preferences that are senior to those of the Common Stock.  Without limiting the
generality of the representations set forth in herein, the Subscriber represents
that the Subscriber has carefully reviewed the Company’s reports and filings
with the SEC, including without limitation, the Annual Report on Form 10-K filed
on March 15, 2011 including the information and risks provided under the caption
“Risk Factors”, the Company’s Quarterly Reports on Form 10-Q filed on May 13,
2011 and August 22, 2011 (as amended on August 30, 2011) and the Company’s
Current Reports on Form 8-K filed on March 30, 2011, May 13, 2011, May 19, 2011,
May 31, 2011, June 3, 2011, June 10, 2011, July 22, 2011, July 28, 2011, August
12, 2011, August 30, 2011, September 8, 2011, September 9, 2011, September 12,
2011, September 13, 2011, September 15, 2011, September 27, 2011, September 28,
2011, October 7, 2011, October 12, 2011 and October 14, 2011 (collectively, the
“Information Package”).  The foregoing reports contained in the Information
Package are available on the SEC’s website at www.sec.gov.
 
1.4           The Subscriber is, and on each date on which the Subscriber
continues to own restricted securities from the Offering will be, an “Accredited
Investor” as defined in Rule 501(a) under the Securities Act. In general, an
“Accredited Investor” is deemed to be an institution with assets in excess of
$5,000,000 or individuals with a net worth in excess of $1,000,000 (excluding
such person’s residence) or annual income exceeding $200,000 or $300,000 jointly
with his or her spouse.  Notwithstanding the foregoing, if the Subscriber is a
Non-U.S. Person (a “Reg S Person”), such Subscriber hereby represents that the
representations contained in paragraphs (a) through (g) of this Section 1.3 are
true and correct with respect to such Subscriber:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)           the issuance and sale to such Reg S Person of the Units is
intended to be exempt from the registration requirements of the Securities Act,
pursuant to the provisions of Regulation S; (ii) it is not a “U.S. Person,” as
such term is defined in Regulation S, and is not acquiring the Units for the
account or benefit of any U.S. Person; and (iii) the offer and sale of the Units
has not taken place, and is not taking place, within the United States of
America or its territories or possessions.  Such Reg S Person acknowledges that
the offer and sale of the Units has taken place, and is taking place in an
“offshore transaction,” as such term is defined in Regulation S.
 
(b)           Such Reg S Person acknowledges and agrees that, pursuant to the
provisions of Regulation S, the Units (including the underlying Shares and
Warrants) cannot be sold, assigned, transferred, conveyed, pledged or otherwise
disposed of to any U.S. Person or within the United States of America or its
territories or possessions for a period of one year from and after the closing
date of the Offering, unless such securities are registered for sale in the
United States pursuant to an effective registration statement under the
Securities Act or another exemption from such registration is available.  Such
Reg S Person acknowledges that it has not engaged in any hedging transactions
with regard to the Units (or the underlying Shares and Warrants).
 
(c)           Such Reg S Person consents to the placement of a legend on any
certificate, note or other document evidencing the securities underlying the
Units and understands that the Company shall be required to refuse to register
any transfer of securities not made in accordance with applicable U.S.
securities laws.
 
(d)           Such Reg S Person is not a “distributor” of securities, as that
term is defined in Regulation S, nor a dealer in securities.
 
(e)           Such Reg S Person understands that the Units (including the
underlying Shares and Warrants)  have not been registered under the Securities
Act, or the securities laws of any state and are subject to substantial
restrictions on resale or transfer.  The Units, the Shares and the Warrants are
“restricted securities” within the meaning of Regulation S and Rule 144,
promulgated under the Securities Act.
 
(f)           Such Reg S Person acknowledges that the Units (including the
underlying Shares and Warrants) may only be sold offshore in compliance with
Regulation S or pursuant to an effective registration statement under the
Securities Act or another exemption from such registration, if available.  In
connection with any resale of the Units pursuant to Regulation S, the Company
will not register a transfer not made in accordance with Regulation S, pursuant
to an effective registration statement under the Securities Act or in accordance
with another exemption from the Securities Act.
 
(g)           Such Reg S Person makes the representations, declarations and
warranties as contained in this Section 1.3 (a)-(f) with the intent that the
same shall be relied upon by the Company in determining its suitability as a
purchaser of such Units.


1.5           The Subscriber hereby acknowledges and represents that (a) the
Subscriber has knowledge and experience in business and financial matters, prior
investment experience, including investment in securities that are non-listed,
unregistered and/or not traded on a national securities exchange or the
Subscriber has employed the services of a “purchaser representative” (as defined
in Rule 501 of Regulation D), attorney and/or accountant to read all of the
documents furnished or made available by the Company both to the Subscriber and
to all other prospective investors in the Units to evaluate the merits and risks
of such an investment on the Subscriber’s behalf; (b) the Subscriber recognizes
the highly speculative nature of this investment; and (c) the Subscriber is able
to bear the economic risk that the Subscriber hereby assumes.
 
 
3

--------------------------------------------------------------------------------

 
 
1.6           The Subscriber hereby acknowledges receipt and careful review of
this Agreement, and any documents which may have been made available upon
request as reflected therein (collectively referred to with the Information
Package as the “Offering Materials”) and hereby represents that the Subscriber
has been furnished by the Company during the course of the Offering with all
information regarding the Company, the terms and conditions of the Offering and
any additional information that the Subscriber has requested or desired to know,
and has been afforded the opportunity to ask questions of and receive answers
from duly authorized officers or other representatives of the Company concerning
the Company and the terms and conditions of the Offering.
 
1.7           (a)           In making the decision to invest in the Units the
Subscriber has relied solely upon the information provided by the Company in the
Offering Materials.  To the extent necessary, the Subscriber has retained, at
its own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Units hereunder.  The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Units other than the Offering
Materials.
 
(b)           The Subscriber represents and warrants that: (i) the Subscriber
was contacted regarding the sale of the Units by the Company (or an authorized
agent or representative thereof) with whom the Subscriber had a prior
substantial pre-existing relationship  and (ii) no Units were offered or sold to
it by means of any form of general solicitation or general advertising, and in
connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the SEC in which any offering of securities by the Company was
described and as a result learned of any offering of securities by the Company.
 
1.8           The Subscriber hereby represents that the Subscriber, either by
reason of the Subscriber’s business or financial experience or the business or
financial experience of the Subscriber’s professional advisors (who are
unaffiliated with and not compensated by the Company or any affiliate or selling
agent of the Company, directly or indirectly), has the capacity to protect the
Subscriber’s own interests in connection with the transaction contemplated
hereby.
 
1.9           The Subscriber hereby acknowledges that the Offering has not been
reviewed by the United States Securities and Exchange Commission (the “SEC”) nor
any state regulatory authority since the Offering is intended to be exempt from
the registration requirements of Section 5 of the Securities Act, pursuant to
Regulation D.  The Subscriber understands that the Units have not been
registered under the Securities Act or under any state securities or “blue sky”
laws and agrees not to sell, pledge, assign or otherwise transfer or dispose of
the Units unless they are registered under the Securities Act and under any
applicable state securities or “blue sky” laws or unless an exemption from such
registration is available.
 
 
4

--------------------------------------------------------------------------------

 
 
1.10           The Subscriber understands that the Units have not been
registered under the Securities Act by reason of a claimed exemption under the
provisions of the Securities Act that depends, in part, upon the Subscriber’s
investment intention.  In this connection, the Subscriber hereby represents that
the Subscriber is purchasing the Units for the Subscriber’s own account for
investment and not with a view toward the resale or distribution to others.  The
Subscriber, if an entity, further represents that it was not formed for the
purpose of purchasing the Units.
 
1.11           The Subscriber understands that the Common Stock is not currently
traded or quoted on any market and that there is no market for the Common Stock
other than the over the counter bulletin board market on which the Company’s
Common Stock is quoted under the symbol “SAGE”.  The Subscriber understands that
even if a public market develops for the Common Stock, Rule 144 (“Rule 144”)
promulgated under the Securities Act requires for non-affiliates, among other
conditions, a six month holding period prior to the resale of securities
acquired in a non-public offering without having to satisfy the registration
requirements under the Securities Act.  The Subscriber understands and hereby
acknowledges that the Company is under no obligation to register any of the
Units under the Securities Act or any state securities or “blue sky” laws other
than as set forth herein.
 
1.12           The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Units (including the underlying
Shares and Warrants)  that such Units have not been registered under the
Securities Act or any state securities or “blue sky” laws and setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement.  The Subscriber is aware that the Company will make a notation
in its appropriate records with respect to the restrictions on the
transferability of such Units. The legend to be placed on each certificate shall
be in form substantially similar to the following:
 
For U.S. Persons:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.
 
 
5

--------------------------------------------------------------------------------

 
 
For Non-U.S. Persons
 
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”) PURSUANT TO REGULATION S UNDER THE 1933
ACT.  ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE
BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED IN REGULATION S PROMULGATED
UNDER THE SECURITIES ACT) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT.
 


1.13           The Subscriber understands that the Company will review this
Agreement and is hereby given authority by the Subscriber to call Subscriber’s
bank or place of employment or otherwise review the financial standing of the
Subscriber; and it is further agreed that the Company, at its sole discretion,
reserves the unrestricted right, without further documentation or agreement on
the part of the Subscriber, to reject or limit any subscription, to accept
subscriptions for fractional Units and to close the Offering to the Subscriber
at any time and that the Company will issue stop transfer instructions to its
transfer agent with respect to such Units.
 
1.14           The Subscriber hereby represents that the address of the
Subscriber furnished by Subscriber on the signature page hereof is the
Subscriber’s principal residence if Subscriber is an individual or its principal
business address if it is a corporation or other entity.
 
1.15           The Subscriber represents that the Subscriber has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Units.  This Agreement constitutes the legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.
 
1.16           If the Subscriber is a corporation, partnership, limited
liability company, trust, employee benefit plan, individual retirement account,
Keogh Plan, or other tax-exempt entity, it is authorized and qualified to invest
in the Company and the person signing this Agreement on behalf of such entity
has been duly authorized by such entity to do so.
 
1.17           The Subscriber acknowledges that if he or she is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, he or she must give such firm the notice required by the FINRA’s Rules of
Fair Practice, receipt of which must be acknowledged by such firm in Section 7.4
below.
 
 
6

--------------------------------------------------------------------------------

 
 
1.18           The Subscriber acknowledges that at such time, if ever, as the
Units are registered, sales of the Units will be subject to state securities
laws.
 
1.19           (a)           The Subscriber agrees not to issue any public
statement with respect to the Subscriber’s investment or proposed investment in
the Company or the terms of any agreement or covenant between them and the
Company without the Company’s prior written consent, except such disclosures as
may be required under applicable law or under any applicable order, rule or
regulation.
 
(b)           The Company agrees not to disclose the names, addresses or any
other information about the Subscribers, except as required by law; provided,
that the Company may use the name of the Subscriber for any offering or in any
registration statement filed pursuant to Article V in which the Subscriber’s
Units are included.
 
1.20           The Subscriber agrees to hold the Company and its directors,
officers, employees, affiliates, controlling persons and agents and their
respective heirs, representatives, successors and assigns harmless and to
indemnify them against all liabilities, costs and expenses incurred by them as a
result of (a) any sale or distribution of the Units by the Subscriber in
violation of the Securities Act or any applicable state securities or “blue sky”
laws; or (b) any false representation or warranty or any breach or failure by
the Subscriber to comply with any covenant made by the Subscriber in this
Agreement (including the Confidential Investor Questionnaire contained in
Article VII herein) or any other document furnished by the Subscriber to any of
the foregoing in connection with this transaction.
 
II.
REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 
The Company hereby represents and warrants to the Subscriber that:
 
2.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has full corporate power and authority to conduct its
business.
 
2.2           Capitalization and Voting Rights.  The authorized, issued and
outstanding capital stock of the Company is as set forth in the Information
Package and all issued and outstanding shares of the Company are validly issued,
fully paid and non-assessable.  Except as set forth in the Offering Materials
and as otherwise required by law, there are no restrictions upon the voting or
transfer of any of the shares of capital stock of the Company pursuant to the
Company’s Articles of Incorporation (the “Articles of Incorporation”), Bylaws or
other governing documents or any agreement or other instruments to which the
Company is a party or by which the Company is bound.
 
2.3           Authorization; Enforceability.  The Company has all corporate
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.  All corporate action on the part of the
Company, its directors and stockholders necessary for the (a) authorization
execution, delivery and performance of this Agreement by the Company; and (b)
authorization, sale, issuance and delivery of the Units contemplated hereby and
the performance of the Company’s obligations hereunder has been taken.  This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy.  The Units, when issued and fully paid for
in accordance with the terms of this Agreement, will be validly issued, fully
paid and nonassessable.  The issuance and sale of the Units contemplated hereby
will not give rise to any preemptive rights or rights of first refusal on behalf
of any person which have not been waived in connection with this offering.
 
 
7

--------------------------------------------------------------------------------

 
 
2.4           No Conflict; Governmental Consents.
 
(a)           The execution and delivery by the Company of this Agreement and
the consummation of the transactions contemplated hereby will not result in the
violation of any material law, statute, rule, regulation, order, writ,
injunction, judgment or decree of any court or governmental authority to or by
which the Company is bound, or of any provision of the Articles of Incorporation
or Bylaws of the Company, and will not conflict with, or result in a material
breach or violation of, any of the terms or provisions of, or constitute (with
due notice or lapse of time or both) a default under, any lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company is a party or by which it is bound or to which any of its
properties or assets is subject, nor result in the creation or imposition of any
lien upon any of the properties or assets of the Company.
 
(b)           No consent, approval, authorization or other order of any
governmental authority is required to be obtained by the Company in connection
with the authorization, execution and delivery of this Agreement or with the
authorization, issue and sale of the Units, except such filings as may be
required to be made with the SEC, FINRA, NASDAQ and with any state or foreign
blue sky or securities regulatory authority.
 
2.5           Licenses.  Except as otherwise set forth in the Information
Package, the Company has sufficient licenses, permits and other governmental
authorizations currently required for the conduct of its business or ownership
of properties and is in all material respects in compliance therewith.
 
III.
TERMS OF SUBSCRIPTION

 
3.1           All funds paid hereunder shall be deposited with the Company in
the account identified in Section 1.1 hereof.
 
3.2           Certificates representing the Shares and the Warrants purchased by
the Subscriber pursuant to this Agreement will be prepared for delivery to the
Subscriber within 15 business days following the closing at which such purchase
takes place. The Subscriber hereby authorizes and directs the Company to deliver
the certificates representing the Shares and the Warrants purchased by the
Subscriber pursuant to this Agreement directly to the Subscriber’s residential
or business address indicated on the signature page hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
IV.
CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBERS

 
4.1           The Subscriber’s obligation to purchase the Units at the closing
at which such purchase is to be consummated is subject to the fulfillment on or
prior to such closing of the following conditions, which conditions may be
waived at the option of each Subscriber to the extent permitted by law:
 
(a)           Covenants.  All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the date of such
closing shall have been performed or complied with in all material respects.
 
(b)           No Legal Order Pending.  There shall not then be in effect any
legal or other order enjoining or restraining the transactions contemplated by
this Agreement.
 
(c)           No Law Prohibiting or Restricting Such Sale.  There shall not be
in effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Units (except as otherwise provided in this Agreement).
 
(V)           REGISTRATION RIGHTS.
 
The Company will file a “resale” registration statement with the SEC covering
all shares of Common Stock included within the Units sold in the Offering and
underlying any Warrants, so that the shares of Common Stock will be registered
under the Securities Act. The Company will maintain the effectiveness of the
“resale” registration statement from the effective date of the registration
statement until all Registrable Securities (as defined in the Registration
Rights Agreement) covered by such registration statement have been sold, or may
be sold without the requirement to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144, as determined
by the counsel to the Company.  The Company will use its reasonable best efforts
to have such “resale” registration statement filed within 60 days after the
Final Closing Date and declared effective by the SEC as soon as possible and, in
any event, within 120 days after the Final Closing Date of the Offering (the
“Effectiveness Deadline”).
 
The Company is obligated to pay to the Subscribers a fee of 1% per month of the
investors’ investment, payable in cash, up to a maximum of 6%, for each month in
excess of the Effectiveness Deadline that the registration statement has not
been declared effective; provided, however, that the Company shall not be
obligated to pay any such liquidated damages if the Company is unable to fulfill
its registration obligations as a result of rules, regulations, positions or
releases issued or actions taken by the SEC pursuant to its authority with
respect to “Rule 415”, provided the Company registers at such time the maximum
number of shares of Common Stock permissible upon consultation with the staff of
the SEC; provided, further, that the Company shall not be obligated to pay any
liquidated damages at any time following the one year anniversary of the Final
Closing Date.  The description of registration rights is qualified in its
entirety by reference to Registration Rights Agreement annexed hereto as Exhibit
C.
 
 
9

--------------------------------------------------------------------------------

 


VI.
MISCELLANEOUS

 
6.1           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:
 
if to the Company, at:
 
Sagebrush Gold Ltd.
1640 Terrace Way
Walnut Creek, California 94597
Attn:  David Rector, President


With a copy to (which shall not constitute notice):


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn:  Harvey Kesner, Esq.


if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.
 
Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.
 
6.2           Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by both (a) the Company
and (b) subscribers in the Offering holding a majority of the Units issued in
the Offering then held by the original Subscribers.
 
6.3           Subject to anything contrary herein, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and to their
respective heirs, legal representatives, successors and assigns.  This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.
 
6.4           Upon the execution and delivery of this Agreement by the
Subscriber, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of Units as herein provided, subject, however, to
the right hereby reserved by the Company to enter into the same agreements with
other subscribers and to add and/or delete other persons as subscribers.
 
6.5           NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY
ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS
OF LAW.  IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE SOLE FORUM
FOR RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT IS THE
COURTS STATE OF NEW YORK IN AND FOR THE COUNTY OF NEW YORK OR THE FEDERAL COURTS
FOR SUCH STATE AND COUNTY, AND ALL RELATED APPELLATE COURTS, THE PARTIES HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND AGREE TO SAID VENUE.
 
 
10

--------------------------------------------------------------------------------

 
 
6.6           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
6.7           In order to discourage frivolous claims the parties agree that
unless a claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.
 
6.8           The holdings of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.  If
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
6.9           It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 
6.10           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.
 
6.11           This Agreement may be executed in two or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.
 
6.12           Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
11

--------------------------------------------------------------------------------

 
 
VII.
CONFIDENTIAL INVESTOR QUESTIONNAIRE

 
7.1           The Subscriber represents and warrants that he, she or it comes
within one category marked below, and that for any category marked, he, she or
it has truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category.  ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL.  The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.
 
Category A ____
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000 (excluding residence).



Explanation.  In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short-term
investments, stock and securities.  Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.


Category B ____
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.



Category C ____ 
The undersigned is a director or executive officer of the Company which is
issuing and selling the Units.



Category D ____
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity)

 
 
 

 
 

 
Category E ____
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)

 
 
 

 
 

 
 
12

--------------------------------------------------------------------------------

 
 
 
Category F ____
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Units and with total assets in excess of $5,000,000. (describe
entity)

 
 
 

 
 

 
Category G ____
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Units, where the purchase is directed
by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii) under the
Act.

 


Category H  ____
The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above
categories.  If relying upon this Category alone, each equity owner must
complete a separate copy of this Agreement.  (describe entity)

 
 
 

 
 

 
Category I  ____
The undersigned is a Non-U.S. Person (a “Reg S Person”), and such Subscriber
hereby represents that the representations contained in paragraphs (a) through
(f) below are true and correct with respect to such undersigned Subscriber:

 
((a)           the issuance and sale to such Reg S Person of the Units is
intended to be exempt from the registration requirements of the Securities Act,
pursuant to the provisions of Regulation S; (ii) it is not a “U.S. Person,” as
such term is defined in Regulation S, and is not acquiring the Units for the
account or benefit of any U.S. Person; and (iii) the offer and sale of the Units
has not taken place, and is not taking place, within the United States of
America or its territories or possessions.  Such Reg S Person acknowledges that
the offer and sale of the Units has taken place, and is taking place in an
“offshore transaction,” as such term is defined in Regulation S.
 
(b)           Such Reg S Person acknowledges and agrees that, pursuant to the
provisions of Regulation S, the Units (including the underlying Shares and
Warrants) cannot be sold, assigned, transferred, conveyed, pledged or otherwise
disposed of to any U.S. Person or within the United States of America or its
territories or possessions for a period of one year from and after the closing
date of the Offering, unless such securities are registered for sale in the
United States pursuant to an effective registration statement under the
Securities Act or another exemption from such registration is available.  Such
Reg S Person acknowledges that it has not engaged in any hedging transactions
with regard to the Units (or the underlying Shares and Warrants).
 
(c)           Such Reg S Person consents to the placement of a legend on any
certificate, note or other document evidencing the securities underlying the
Units and understands that the Company shall be required to refuse to register
any transfer of securities not made in accordance with applicable U.S.
securities laws.
 
(d)           Such Reg S Person is not a “distributor” of securities, as that
term is defined in Regulation S, nor a dealer in securities.
 
 
13

--------------------------------------------------------------------------------

 
 
(e)           Such Reg S Person understands that the Units (including the
underlying Shares and Warrants)  have not been registered under the Securities
Act, or the securities laws of any state and are subject to substantial
restrictions on resale or transfer.  The Units, the Shares and the Warrants are
“restricted securities” within the meaning of Regulation S and Rule 144,
promulgated under the Securities Act.
 
(f)           Such Reg S Person acknowledges that the Units (including the
underlying Shares and Warrants) may only be sold offshore in compliance with
Regulation S or pursuant to an effective registration statement under the
Securities Act or another exemption from such registration, if available.  In
connection with any resale of the Units pursuant to Regulation S, the Company
will not register a transfer not made in accordance with Regulation S, pursuant
to an effective registration statement under the Securities Act or in accordance
with another exemption from the Securities Act.
 
Category J ____
The undersigned is not within any of the categories above and is therefore not
an accredited investor.

 
The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the closing in the event that the representations and warranties
in this Agreement shall cease to be true, accurate and complete
 


 
7.2           SUITABILITY (please answer each question)
 
(a)           For an individual Subscriber, please describe your current
employment, including the company by which you are employed and its principal
business:
 
 
 



 
 



 
 



 
 



 
(b)           For an individual Subscriber, please describe any college or
graduate degrees held by you:


 
 



 
 



 
 



 
 



 
(c)           For all Subscribers, please list types of prior investments:
 
 
 



 
 



 
 



 
 



 
(d)           For all Subscribers, please state whether you have participated in
other private placements before:
 
YES_______                                           NO_______
 
 
14

--------------------------------------------------------------------------------

 
 
(e)           If your answer to question (d) above was “YES”, please indicate
frequency of such prior participation in private placements of:
 

 
 
Public
Companies
 
 
Private
Companies
 
Public or Private Companies
with no, or insignificant,
assets and operations
 
Frequently
         
Occasionally
         
Never
         



(f)           For individual Subscribers, do you expect your current level of
income to significantly decrease in the foreseeable future:
 
YES_______                                           NO_______
 
(g)           For trust, corporate, partnership and other institutional
Subscribers, do you expect your total assets to significantly decrease in the
foreseeable future:
 
YES_______                                           NO_______
 
(h)           For all Subscribers, do you have any other investments or
contingent liabilities which you reasonably anticipate could cause you to need
sudden cash requirements in excess of cash readily available to you:
 
YES_______                                           NO_______
 
(i)           For all Subscribers, are you familiar with the risk aspects and
the non-liquidity of investments such as the securities for which you seek to
subscribe?
 
YES_______                                           NO_______
 
(j)            For all Subscribers, do you understand that there is no guarantee
of financial return on this investment and that you run the risk of losing your
entire investment?
 
YES_______                                           NO_______
 
7.3           MANNER IN WHICH TITLE IS TO BE HELD.  (circle one)
 
(a)           Individual Ownership
(b)           Community Property
(c)           Joint Tenant with Right of
Survivorship (both parties
must sign)
(d)           Partnership*
(e)           Tenants in Common
(f)            Company*
(g)           Trust*
(h)           Other*
 
 
15

--------------------------------------------------------------------------------

 
 
*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.
 
7.4           FINRA AFFILIATION.
 
Are you affiliated or associated with a FINRA member firm (please check one):
 
Yes _________                                           No __________
 
If Yes, please describe:
_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________


*If Subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:
 
The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.
 
_________________________________
Name of FINRA Member Firm


By: ______________________________
Authorized Officer


Date: ____________________________


7.5           The undersigned is informed of the significance to the Company of
the foregoing representations and answers contained in the Confidential Investor
Questionnaire contained in this Article VII and such answers have been provided
under the assumption that the Company will rely on them.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
16

--------------------------------------------------------------------------------

 
 
DOLLAR SUBSCRIPTION __________ / $0.40 = ______________ NUMBER OF UNITS




 

      Signature    Signature (if purchasing jointly)             Name Typed or
Printed    Name Typed or Printed              Title (if Subscriber is an Entity)
  Title (if Subscriber is an Entity)              Entity Name (if applicable)   
Entity Name (if applicable)                   Address   Address            
City, State and Zip Code    City, State and Zip Code             
Telephone-Business    Telephone-Business              Telephone-Residence   
Telephone-Residence              Facsimile-Business    Facsimile-Business       
      Facsimile-Residence    Facsimile-Residence              Tax ID # or Social
Security #    Tax ID # or Social Security #        Name in which securities
should be issued:                 Dated: ________________________, 2011         
 

 
This Subscription Agreement is agreed to and accepted as of ________________,
2011.
 

  SAGEBRUSH GOLD LTD.          
 
By: 
        Name: David Rector       Title: President          

 
 
17

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SIGNATORY


(To be completed if Units are
being subscribed for by an entity)




I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Units, and certify further that the Subscription Agreement has been duly and
validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2011


_______________________________________
(Signature)




18


--------------------------------------------------------------------------------
